Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 12, 2022

                                     No. 04-21-00542-CR

                              Fredy Eduardo Salazar ESCOBAR,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7682
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
       Appellee’s brief originally was due to be filed on July 11, 2022. On July 11, 2022,
appellee filed an unopposed motion requesting a sixty-day extension of time in which to file the
brief.
        The motion is GRANTED, and appellee is ORDERED to file its brief no later than
September 9, 2022. FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE
DISFAVORED IN THE ABSENCE OF EXTENUATING CIRCUMSTANCES.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2022.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court